 



Exhibit 10.16

ON-GOING PURCHASE AGREEMENT

This agreement, made the 26th day of April 2005, by and between Shopsmith Inc.
(hereinafter called the Seller), and Great Lakes Financial, LLC (hereinafter
called the Buyer).



1.   I consideration of $1,138,721.37, the Seller hereby sells, assigns,
transfers and conveys to the Buyer, all those revolving contracts, credit
agreements, invoices, indebtedness, or other obligations and any instruments
securing same (herein called Receivables) which are listed in Schedule A
attached hereto and made part hereof, except any thereof which shall have been
paid to the Seller in full on or after 4/25/05. The above purchase price shall
be payment for all records and files relating to said Receivables.



2.   With respect to the above Receivables, the Seller warrants that:



  a.   It has complied with all applicable federal, state and local laws and
regulations, including but not limited to all applicable fair lending laws and
regulations.     b.   It owns outright and has full title to all Receivables,
free and clear of all claims, liens, pledges and other encumbrances of any kind
whatsoever.     c.   It has full power and authority to sell, assign, transfer
and convey the Receivables to the Buyer, and all other necessary proceedings on
the part of the Seller have been duly taken to authorize the sale.     d.   All
of the Receivables, together with any instruments securing the same, were made
for valuable considerations and now constitute valid and legally enforceable
obligations of the respective persons shown as indebted thereon. All payments
shown on the records relating to the Receivables were made on the date indicated
on the said records and were actually made by the persons shown as indebted with
respect to the Receivables.     e.   There are no claims or defenses with
respect to the Receivables, including but not limited to set-offs,
counterclaims, right of cancellation, lack of consideration, fraud, forgery and
alteration.     f.   The amounts shown on Schedule A or any other data provided
by Seller to Buyer to be owing and unpaid on the respective Receivables
represent the true and correct outstanding balances thereon at the date of this
Agreement.     g.   The information concerning the Receivables and the security
therefore and the person shown indebted thereon which has been furnished by the
Seller to the Buyer is correct.     h.   All taxes of any nature or description
whatsoever relating to the Receivables have been paid in full.     i.   There
are no judgements against Seller or any pending litigation, suit, or claim which
could become a lien against the Receivables.     j.   The Receivables represent
less than 75% of the Sellers total assets as of the date of this Agreement.

Seller agrees that if any warranty herein is breached (other than a breach of
subparagraph (j) or if any claim of defense is asserted against Buyer arising
out of any Receivable, Seller will repurchase such Receivable on demand for the
then unpaid balance due thereon, and Seller further agrees to reimburse Buyer
for any and all damages and costs which Buyer may sustain as a result of
Seller’s breach of any warranty herein.



3.   It is understood that certain customers of Seller whose Receivables are
sold and transferred to Buyer hereunder, have in effect policies of credit life
and/or accident and health insurance in connection with their accounts, and/or
property insurance on property given as security for these accounts, which, in
the event of cancellation by prepayment or otherwise, may result in a refund of
unearned premium to the insured obligator. In this connection, Seller shall make
all refunds and handle all claims. If any policies must be cancelled as a result
of this transaction, Seller will cooperate with Buyer in sending any required
notices to customers.

Page 39



--------------------------------------------------------------------------------



 



4.   It is hereby agreed that the Buyer does not assume or incur and shall not
in any manner become liable for any debt, obligation, or liability of the
Seller.



5.   Seller consents to permit Buyer to advise the debtors who are obligated on
the Receivables that it has purchased such Receivables and that all payments
thereon should be made to the Buyer. Seller agrees to report the transfer of
each Receivable from Seller to Buyer to all credit bureaus to which it reports
account information on the Receivables.



6.   Seller hereby constitutes and appoints Buyer the true and lawful
attorney-in-fact of the Seller with full power of revocation and substitution in
the name and stead of the Seller, but on behalf of and for the benefit of the
Buyer, to do any and all of the following:



  a.   To endorse the name of the Seller upon checks, drafts, notes, powers and
other forms of exchange received in payment on any of the Receivables.     b.  
To demand, collect, and receive any and all of the Receivables, to enforce any
of the rights in respect thereof, to give receipts and releases for and in
respect of the same, to do all acts necessary to perfect in Buyer’s name any
liens or security interests in real or personal property held as security for
the Receivables by the Seller.     c.   To institute and prosecute in the name
of the Seller or otherwise at the expense and for the benefit of the Buyer, its
successors and assigns, any and all proceedings at law, in equity or otherwise
which Buyer, its successors or assigns, may deem proper for the collection and
enforcement of any claim or right of any kind hereby granted, bargained, sold,
assigned and transferred.



7.   Seller further agrees that any payments received by the Seller on said
Receivables that have not been posted prior to computation of the Purchase Price
shall be turned over and delivered to the Buyer at the time of consummation of
this Agreement, or the Buyer may deduct from the aggregate purchase price the
amount of any such payments. If such payments are received by Seller after this
Agreement is consummated. Seller shall immediately turn them over to Buyer.



8.   The purchase and sale contemplated by this Agreement may be subject to the
approval of certain regulatory authorities, and if so, Seller agrees to obtain
such approval prior to the date of closing; otherwise, this Agreement shall be
void at Buyer’s sole option.



9.   It is understood that the Receivables covered by this Agreement have been
pledged to N/A (Lender) to secure a portion of Seller’s indebtedness to Lender.
It is also understood that in lieu of paying the amounts specified in paragraph
1 above to Seller, Buyer shall pay such amount by check jointly to Seller and
lender in partial satisfaction of Seller’s indebtedness to Lender, and Seller
will make arrangements to procure the release (including reassignment of
individual Receivables deemed necessary to Buyer to effectuate said release) of
the Receivables pledged to Lender in a manner and form satisfactory to Buyer and
will insure their physical delivery to Buyer at the date of closing; otherwise,
this Agreement shall be void at Buyer’s sole option.



10.   Buyer and Seller contemplate that Seller may offer additional obligations
for sale to Buyer in the future. If Buyer agrees to pay such additional
obligations, the purchase and sale shall be in accordance with the terms and
conditions of this Agreement and shall be evidenced by a Short Form Purchase
Agreement in substantially the form attached hereto as Exhibit A.

     
Shopsmith, Inc. (Seller)
  Great Lakes Financial LLC (Buyer)
 
   
By: /s/ Mark May
  By: /s/ Larry Katzovitz
 
   
Title: VP
  Title:

Page 40



--------------------------------------------------------------------------------



 



Exhibit A

Short Form Purchase Agreement

Seller: Shopsmith

Buyer: Great Lakes Financial, LLC

Date: 4/26/05

Number of Receivables Purchased/Sold: 614

Purchase Price: $ 1,138,721.37

Reserve Holdback (if any) $ 0

Payment to Seller: $ 1,138,721.37

This purchase and sale is made pursuant to the terms and conditions of Purchase
Agreement made 4/26/05, between Buyer and Seller, which is incorporated into
this Short Form Purchase Agreement by reference, except that the Receivables
purchased and sold pursuant to this Short Form Purchase Agreement are identified
at Schedule A attached to this Short Form Purchase Agreement.

     
Shopsmith, Inc. (Seller)
  Great Lakes Financial LLC (Buyer)
 
   
By: /s/ Mark May
  By: /s/ Larry Katzovitz
 
   
Title: VP
  Title:

Page 41